Me. Presiding Justice Smith delivered the opinion of the court. This is an appeal from a judgment of the Superior Court in an action on the case, filed in this court to the March term, 1905. On July 27, 1905, appellee filed his motion to strike the bill of exceptions from the record on the ground that the bill of exceptions was not presented to the trial judge within the time specified by the order of court for filing the same, and consequently the court had lost jurisdiction and power to sign and seal the same when it was afterwards presented and signed. The motion was reserved to the hearing. Under the authority of Hill v. City of Chicago, 218 Ill. 178, we think the motion must be sustained. The record shows that on Hovember 28, 1901, an order was entered extending the time for filing the bill of exceptions thirty days, making the time expire on December 28, 1901. The bill of exceptions was not signed and filed on that day, but, on the following day, December 29, 1901, appellant obtained an order extending the time thirty days from December 29, 1901, which time expired on January 28, 1905. The bill ot' exceptions was not signed or filed on that day, but on January 30, 1905, a further order extending the time was entered on motion of appellant. These facts, we think, bring the case within the rule announced in Hill v. City of Chicago, supra. The bill of exceptions is stricken from the record; and as there are no errors assigned on the common law record the judgment is affirmed. Bill of exceptions stricken from the record and judgment is affirmed.